HAWKINS, Presiding Judge.
Appellant was charged with the theft of property of value more than fifty dollars. He entered a plea of guilty before a jury which found him guilty as “charged in the indictment,” and assessed his punishment at two years in the penitentiary.
*535Evidently by inadvertence he was adjudged to be guilty of “burglary,” and the sentence is likewise erroneous in that respect. Appellant was not charged with burglary at all.
The judgment will be reformed to show that appellant was adjudged to be guilty of the theft of property of more than the value of fifty dollars, and the sentence will be reformed to follow the corrected judgment. As thus reformed, the judgment is affirmed.